Citation Nr: 1645365	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  12-22 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart condition, to include atrial fibrillation, also claimed as secondary to service-connected posttraumatic stress disorder (PTSD) with anxiety disorder, not other specified (NOS), and insomnia. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1986 to December 1994. 

This case comes before the Board of Veterans' Appeals (the Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared at a videoconference at the RO in January 2016 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

This claim was previously before the Board in March 2016.  At that time the Board reopened the Veteran's claim for entitlement to service connection for a heart condition, and remanded the issue for additional development.  That development has not been substantially performed, and thus this claim must be remanded once more.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The development actions requested in the Board's March 2016 remand were not substantially completed.  A remand by the Board confers on claimants, as a matter of law, the right to substantial compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  It imposes upon VA a concomitant duty to ensure substantial compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

In this case, the March 2016 remand was not substantially complied with because the opinion requested with regard to whether the Veteran's heart condition was incurred in or caused by his service was not adequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here an April 2016 examiner's opinion that the Veteran's heart condition was less likely than not incurred in or caused by a claimed in-service injury, event, or illness, was not supported by an adequate rationale.  The rationale stated that the Veteran had an episode of chest pain documented in his service-treatment records but there was a normal EKG.  This is a statement of fact about the record, but it provides no explanation for why this fact supports the examiner's opinion.  Without a supportive rationale, the opinion is incomplete and the Board lacks adequate information to make a determination on the issue of service connection.  Therefore, and addendum opinion in necessary to adjudicate this claim. 

Additionally, the April 2016 examiner's report does not address the Veteran's lay statements about his symptoms in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on a Veteran's report of in-service injury and instead relied on the lack of evidence in the service treatment records to provide a negative opinion).  The Veteran reported in his July 2009 statement of the case that he experienced the symptoms of an atrial fibrillation attack multiple times, but that the symptoms had receded by the time he reported to the hospital.  The examiner did not address these statements in the opinion.  This statement bears particular significance given his current presentation of breakthrough atrial fibrillation attacks that end abruptly as noted in April 2013 and July 2015 treatment records from St. Petersburg VA Medical Center treatment notes.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the author of the March 2016 opinion to address the current nature and etiology of any diagnosed heart condition, to include atrial fibrillation.  

A copy of this remand must be made available to the examiner for review in conjunction with this examination.  Another examination of the Veteran is not required unless the examiner determines that another examination is necessary.
  
Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

a.  Identify any heart condition that is currently manifested or is indicated in the evidence of record at any time from approximately February 2009. 

b.  For each heart condition identified, state whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's heart condition began in or is related to active service. 

c.  For each heart condition identified, state whether it is at least as likely as not (a probably of 50 percent or greater) that the Veteran's heart condition is caused by a service-connected disability, to include PTSD.

d.  For each heart condition identified, state whether it is at least as likely as not (a probably of 50 percent or greater) that the Veteran's heart condition was aggravated (i.e., chronically worsened) by a service-connected disability, to include PTSD..

The examiner should address all relevant statements in the record pertaining to the etiology or aggravation of the Veteran's heart condition, including the statements by the Veteran about his symptoms in service, including those in his informal claim in February 2009 and his statement in support of claim in July 2009.  In particular the examiner is requested to address the Veteran's statements about his symptoms returning to normal by the time he was seen by a doctor while in service.  The examiner's attentions is all directed to the August 1994 separation examination report which noted a history of chest pain and heart palpitations with extreme exertion every few months, no medications.  Attention should be given to the current presentation of the Veteran's heart condition that includes breakthrough atrial fibrillation attacks as noted in the April 2013 and July 2015 cardiology notes from the St. Petersburg VA medical center. 

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

If aggravation is found, the examiner should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's acquired psychiatric disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately caused by the service-connected disability.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

